MEMORANDUM **
Jesus Anguiano-Zavala appeals the judgment of conviction and 36-month sentence imposed following his guilty plea to unlawful reentry of a deported alien. His attorney has filed a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a brief stating that counsel cannot identify any nonfrivolous issues for review. Because our independent review of the record and the briefs on appeal pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Anguiano-Zavala knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998) (enforcing waiver of right to appeal where waiver is knowing and voluntary and sentence is in accordance with plea agreement).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.